Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's amendment and election with traverse of Species 1 and Species 3 in the reply filed on 02/01/2022 is acknowledged.  The traversal is on the ground(s) that the Office action improperly relies on the claims in identifying the species.  This is not found persuasive because the mention of claims in the Office action is merely to show exemplary claims that are encompassed by the species, which are described before the mention of the exemplary claims.
Applicant also argues that the identified species are not mutually exclusive since, it is alleged, the identified species can be found in a single embodiment.  This is not persuasive because that is not the meaning of mutually exclusive in US patent practice.  Note that “[c]laims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first.”  MPEP 806.04(f).  That is the case here.
  
The requirement is still deemed proper and is therefore made FINAL.

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 10-15 would be withdrawn, but are not because they depend from an allowed claim.  

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 
The abstract of the disclosure is objected to because it is directed to a method, rather than to the presently claimed apparatus.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1-16 are allowed.

The closest prior art references are: US 2007/0226943 to Lenkiewicz et al. and US 2003/0024065 to Zahuranec et al.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of a hydraulic connector operably coupled to the body and adapted to move the body between the first position and the second position, the hydraulic connector fluidly coupled to the fluid delivery system and adapted to move the body to the second position when fluid is provided from the solution supply tank assembly to the fluid distributor, in combination with the other structural features as instantly recited. Upon further search no other prior art has been located at the date of this Office action.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Withdrawn, non-elected claims 17-20, not depending from an allowed claim, should be cancelled.  The abstract is objected to, as discussed above.

A call was made to Sara Haas on 3/21/2022 to propose an examiner’s amendment, but was not successful.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714